Citation Nr: 9913350	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-31 105 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1985.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of December 1994 from 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a bilateral knee disability and a back 
disability.  In December 1997, the Board remanded this case 
to the RO additional development.  This matter is now 
returned to the Board for further appellate consideration. 


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that he is entitled to service 
connection for a bilateral knee disability and a back 
disability.  He specifically alleges that he began having 
problems with both knees and his back during service, and 
that he has continued to have problems with his back and 
knees since service.  The veteran's accredited representative 
asserts that the RO improperly returned this case to the 
Board without following the directives of the December 1997 
remand.  

On the first appeal to the Board, the case was remanded by 
decision dated in December 1997 for, among other things, a 
review of the evidence in the claims file by the appropriate 
VA examiner for the purpose of obtaining a medical opinion as 
to whether or not a nexus exists between the findings of 
right and left knee problems, plus back problems found in the 
service medical records, and the findings of the September 
1994 VA examination.  The instructions of the remand 
specifically ordered the claims folder to be made available 
to the appropriate examiner or examiners for review.  After 
reviewing the claims folder, the examiner or examiners were 
to have rendered an opinion as to any relationship between 
the veteran's current diagnoses pertaining to his bilateral 
knee disorder and low back disorder, and the findings and 
diagnoses reported concerning his back and both knees in the 
service medical records.  The examiner or examiners were also 
to have rendered an opinion regarding whether any preexisting 
condition if present, in the back or in any one knee or in 
both knees, was aggravated during active duty.  An 
examination was to have been scheduled, only if the examiner 
or examiners determined one was necessary for the purposes of 
rendering such an opinion.

Additional medical records, specifically chiropractic records 
from 1987, were also ordered to be associated with the file 
but, unfortunately, the veteran did not respond to the RO's 
January 1998 letter requesting he sign and return 
authorization for release of information.

Upon review of the evidence, the Board finds no indication 
that the claims file was forwarded to an examiner as directed 
by the Board in its Remand.  Instead, a VA examination of the 
back and knees was simply ordered by the RO in May 1998.  The 
veteran was apparently scheduled for a VA examination on June 
11, 1998, which was canceled when he failed to appear.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO's failure to comply 
with the Board's instructions by failing to forward the 
claims file for review by a VA examiner or examiners to form 
opinions regarding the relationship(s) between the veteran's 
knee and back disabilities and service, constitutes 
prejudicial error.  In this instance, the examiner was to 
determine whether or not an examination was even necessary to 
form such an opinion, but was never provided the opportunity 
to do so.  In view of the foregoing, and in accordance with 
Stegall, the Board finds that VA examiner's review of the 
claims file in the manner previously directed by the Board, 
is absolutely necessary.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran's claims folder should be made 
available to the appropriate examiner(s) for 
review.  After reviewing the claims folder, the 
examiner(s) should render an opinion as to any 
relationship between the veteran's current 
diagnoses pertaining to his bilateral knee 
disorder and low back disorder, and the findings 
and diagnoses reported concerning his back and 
both knees in the service medical records.  The 
examiner(s) should also render an opinion 
regarding whether any preexisting condition if 
present, in the back or in any one knee or in 
both knees, was aggravated during active duty.  
Only if the examiner deems it necessary, should 
an examination should be scheduled.

2.  If the VA examiner(s) determine that a VA 
examination is warranted, the RO should notify 
the veteran of the scheduled examination in 
writing, and if the veteran fails to report for 
VA examination, the RO should inform him of the 
requirements of 38 C.F.R. § 3.655 (1998), and 
give him an opportunity to explain any good 
cause he may have for missing the examination.  

3.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  Remand 
instructions of the Board are neither optional 
nor discretionary.  Full compliance with such 
instructions is mandated by law.  See Stegall, 
supra.

4.  Thereafter, when the aforementioned 
development has been completed, the case should 
be reviewed by the RO.  This review should 
encompass information added to the file since 
the August 1999 supplemental statement of the 
case was issued.  In the event that the benefits 
sought are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
a reasonable opportunity to respond thereto.  

Thereafter the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to further develop the record.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









